Ostrander, J.
(after stating the facts). The necessity for a construction of the provisions of Act No. 10, Extra Session 1912, which will enable both employer and employee to know when the act does and when it does not apply, was illustrated in Bernard v. Traction Co., 188 Mich 504 (154 N. W. 565), and is again illustrated in this proceeding. In that case, the injury complained about was received at a date intervening the notice by the employer of election to be bound by the act and the date of the approval of the application by the board. The employer, presenting the facts, urged them as a defense to an action at law brought by the injured employee. It urged, further, and proved, that the plaintiff had given a notice to the board of a claim under the act. We held that the trial court was right in rejecting the defense. In doing so, we said:
“We are satisfied that if a new status was created between these parties, it must be by virtue of the terms of the statute.”
It is clear that the relations existing between respondent and claimant when the injury was received were not affected by the workmen’s compensation act, a fact which was known to the Industrial Accident Board when its final order was made. Jurisdiction to make the order was then challenged, and was challenged before the arbitration committee. Being disputed, it is plain that jurisdiction was not admitted, and was therefore a thing to be in some way made to. *425appear before the board could make an award. The board possesses special and limited powers, defined in the act creating it. These powers it exceeded in making, or affirming, the award in question. Therefore the award must be, and it is, set aside.
Brooke, C. J., and Person, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.